Citation Nr: 9921452	
Decision Date: 07/30/99    Archive Date: 08/03/99

DOCKET NO.  97-32 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New 
York


THE ISSUE

Entitlement to an increased evaluation for residuals of a right 
knee injury, currently rated 30 percent disabling. 


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

D. Schechter, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1945 to May 1950.

The appeal arises from the May 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York, in pertinent part, granting a 30 percent 
rating, but no more, for residuals of a right knee injury.  The 
veteran appealed for a higher rating. 

Following proper appeal, the Board in November 1998 remanded the 
case for development including an additional VA examination to 
determine the nature and severity of the veteran's service-
connected residuals of a right knee injury.


FINDING OF FACT

The veteran's right knee extension is limited, including due to 
pain on motion and ready fatigability impairing prolonged 
standing, effectively resulting in impairment of function of the 
left knee joint equivalent to limitation of extension to 20 
degrees.  


CONCLUSION OF LAW
 
The schedular requirements for a rating in excess of 30 percent 
for residuals of a right knee injury have not been met.  38 
U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. §§ 4.2, 4.10, 
4.40, 4.45, 4.59, Part 4, Diagnostic Code 5261 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records reflect that the veteran allegedly 
suffered a knee injury in an automobile accident in Munich, 
Germany, in December 1948.  

In service in October 1949 the veteran underwent right patella 
articular cartilage debridement.  Diagnoses were chronic, 
moderate chondromalacia of the right patella; chronic, moderate 
synovitis of the right knee joint; and atrophy of the right 
quadriceps muscles.

In November 1996 the veteran sought VA outpatient treatment for 
his right knee due to pain and swelling in the joint.  He 
reported having been in bed for one week, adding that it was the 
first time his knee had been so painful and swollen.  
Objectively, the knee was noted to be swollen with the veteran 
unable to walk.  The veteran was accordingly admitted for 
hospitalization.  

Upon that November 1996 hospitalized, the right knee was 
reportedly grossly swollen, painful, and tender for the prior 
week, with no definite trauma.  Objectively, X-rays showed no 
fracture or acute bony abnormalities of the knee, but did show 
mild degenerative disease, osteopenia, and soft tissue swelling 
and joint effusion.  The veteran's knee dramatically improved 
with bed rest, a low salt diet and discontinuance of Hyrodiuril 
(in an attempt to control gout), and treatment with other 
medications, including ibuprofen for arthritis pain.  An assigned 
diagnosis was acute synovitis of the right knee, cause 
undetermined, possible gout.
 
At a March 1997 VA orthopedic examination for compensation 
purposes, the veteran's history was noted.  The veteran 
complained of limited, painful movements of the right knee.  
Objectively, range of motion of the knee was limited to 90 
degrees flexion and 20 degrees extension.  By contrast, left knee 
range of motion was to 138 degrees flexion and 0 degrees 
extension.  A deformed right patella and a deformed right knee in 
flexion were noted, but there was no swelling or other impairment 
of the knee.  The examiner diagnosed degenerative arthritis of 
the right knee.  

At a December 1997 VA examination of the veteran's right knee for 
compensation purposes, the veteran reported a history of injury 
and repair of the knee in service and frequent falls due to the 
knee post service.  He complained of constant pain in the knee 
for which he took ibuprofen three times daily, with some help 
from the medication.  He reported that the constant knee pain was 
of an intensity of 4 to 5 out of 10, except upon twisting the 
knee, with the pain then increasing to 9 out of 10.  He reported 
that the knee would give way and he would fall if he did not use 
a Canadian crutch.  He also reported problems with flare-ups upon 
walking too much or using his knee too much.  He complained of 
pain brought on by walking and bending the knee.  He also 
reported pain upon trying to bend the knee too far, and reported 
impairment of activities of daily living due to the knee.  
Objectively, the veteran had a curved, 25-centimeter, well-healed 
scar over his right knee from previous surgery, without erythema, 
but with slight tenderness to palpation.  Range of motion of the 
knee was to 80 degrees flexion and to 20 degrees extension.  The 
left leg was one centimeter longer than the right.  The veteran 
walked with a Canadian crutch and had a slight limp on the right.  
Motor strength was 4/5 at the right knee and 5/5 at the left 
knee.  There was no instability of the joint.  Slight atrophy was 
noted in the right thigh.  December 1997 VA X-ray findings of the 
right knee were noted, with no acute bony abnormalities of the 
knee; minimal degenerative disease; and osteopenia.  The examiner 
assessed a slight reduction in power, and moderate reduction in 
active movements.
 
A February 1999 VA X-ray study of the right knee revealed, in 
pertinent part, no fracture or acute bony abnormalities of the 
knee; calcification within the medial and
lateral meniscus representing chondrocalcinosis and possible 
calcium pyrophosphate deposition disease arthropathy (CPDD 
arthropathy); and mild degenerative disease more marked at the 
patellofemoral articulation. 

At a February 1999 VA examination of the veteran's right knee for 
compensation purposes, the  veteran reported a history of 
multiple injuries to the right knee in service, with fracture of 
the right knee in service and arthroscopic surgery, and 
shortening of the right leg by about three-quarters of an inch 
compared to the left. The veteran complained of a dull, aching 
weakness in the right leg, especially in the knee, with stiffness 
but without swelling. He complained of worse pain on prolonged 
standing and on twisting of the knee, though he was able to 
perform daily tasks.  He also complained that the right knee gave 
way.  He complained of further limited mobility upon severe pain.  
However, the veteran reported having no episodes of subluxation 
or dislocation.  He reported that the condition affected his 
ability to drive, and reported that he could not perform 
activities requiring constant walking or standing.  He reportedly 
used a Canadian crutch.  Objectively, range of motion was to 100 
degrees forward flexion and 8 degrees extension, as compared to 
130 degrees flexion and 0 degrees extension in the left knee.  
The veteran had discomfort upon motion.  The examiner found 
functional impairment, including impairment of prolonged 
standing, due to fatigability, pain, and slight incoordination.  
The examiner diagnosed chondrocalcinosis of the right knee, mild 
degenerative joint disease of the patellofemoral articulation, 
osteopenia, status post arthroscopy of the right knee, 
degenerative joint disease of the right knee, and atrophy of the 
quadriceps muscle distally.  

Upon a February 1999 addendum to the February 1999 VA examination 
for compensation purposes, the examiner added that he had 
reviewed the claims file and February 1999 X-ray findings, and 
consulted with the chief radiologist.  The examiner noted that 
the veteran's history was not entirely reliable as compared to 
that within the claims file, though the examiner noted that there 
were records showing surgical debridement of the knee in service 
in October 1949, with a diagnosis in service of villous 
synovitis, but without any bone or joint pathology found upon X-
ray in 1950.  (Hence the veteran's report of inservice fracture 
was not supported by the record.)   The examiner noted that while 
the veteran's right leg was short than the left, the discrepancy 
was less than one inch, which was within normal anatomical 
limits.  Objectively the veteran walked with a slight limp toward 
the right.  The limitation of motion of the knee caused slight to 
moderate anterior-posterior impairment of function.  The examiner 
found no disorganization of the joint anatomy. 

Analysis

Initially, the Board finds the appellant's claim well grounded 
pursuant to 38 U.S.C.A. § 5107 (West 1991) in that his claim is 
plausible.  Murphy v. Derwinski, 1 Vet.App. 78 (1990).  This 
finding is based on the appellant's evidentiary assertion that 
his service-connected disability has increased in severity.  
Proscelle v. Derwinski, 1 Vet.App. 629 (1992);  King v. Brown, 5 
Vet.App. 19 (1993).  Once it has been determined that the claim 
is well grounded, the VA has a statutory duty to assist the 
appellant in the development of evidence pertinent to the claim.  
38 U.S.C.A. §  5107.  The Board is satisfied that all available 
evidence necessary for an equitable disposition of the appeal has 
been obtained.

Under applicable criteria, disability evaluations are determined 
by the application of a schedule of ratings based on average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., 
Part 4.  Separate diagnostic codes identify the various 
disabilities.  The VA has a duty to acknowledge and consider all 
regulations which are potentially applicable through the 
assertions and issues raised in the record, and to explain the 
reasons and bases for its conclusion.  Schafrath v. Derwinski, 
1 Vet.App. 589 (1991).  It is essential that each disability be 
viewed in relation to its history, and that medical examinations 
are accurately and fully described emphasizing limitation of 
activity imposed by the disabling condition.  38 C.F.R. § 4.1 
(1998).  In evaluating service-connected disabilities, the Board 
looks to functional impairment.  The Board attempts to determine 
the extent to which a service-connected disability adversely 
affects the ability of the body to function under the ordinary 
conditions of daily life, including employment.  38 C.F.R. §§ 
4.2, 4.10 (1998).   In order to evaluate the level of disability 
and any changes in condition, it is necessary to consider the 
complete medical history of the veteran's conditions.  Schafrath 
v. Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet.App. 55 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, to 
perform the normal working movements of the body with normal 
excursion, strength, speed, coordination, and endurance.  It is 
essential that the examinations on which ratings are based 
adequately portray the anatomical damage and the functional loss, 
with respect to all these elements.  The functional loss may be 
due to absence of part, or all, of the necessary bones, joints 
and muscles, or associated  structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it may 
be due to pain,  supported by adequate pathology and evidenced by 
the visible behavior of the claimant undertaking the motion.  
Weakness is as important as limitation of motion, and a part that 
becomes painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be expected to 
show evidence of disuse, either through  atrophy, the condition 
of the skin, absence of normal callosity or the like.  38 C.F.R. 
§ 4.40 (1998).

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in different 
planes.  Inquiry will be directed to these considerations: (a) 
Less movement than normal (due to ankylosis, limitation or 
blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) 
More movement than normal (from  flail joint, resections, 
nonunion of fracture, relaxation of ligaments, etc.); (c) 
Weakened movement (due to muscle  injury, disease or injury of 
peripheral nerves, divided or lengthened tendons, etc.); (d) 
Excess fatigability; (e) Incoordination, impaired ability to 
execute skilled movements smoothly; (f) Pain on movement, 
swelling, deformity or atrophy of disuse.  Instability of 
station, disturbance of locomotion, and interference with 
sitting, standing, and weight-bearing are related considerations.  
38 C.F.R. § 4.45 (1998).

With any arthritis, painful motion is an important factor of 
disability, and signs of painful use should be carefully noted.  
38 C.F.R. § 4.59 (1998). 

While the VA regulations mandate consideration of functional 
impairment due to pain, the regulations also contain the 
injunction that dysfunction due to pain must be "supported by 
adequate pathology and evidenced by the visible behavior of the 
claimant...."   38 C.F.R. § 4.40; see Hatlestad v. Derwinski, 1 
Vet.App. 164 (1991).  

In this case, though the veteran has reported that his right leg 
gives out without use of his Canadian crutch, he has denied 
subluxation or lateral instability at recent VA examinations, and 
recent VA examiners have found no subluxation or lateral 
instability.  Ankylosis of the joint has also not been 
identified. 

The veteran's residuals of a right knee injury are appropriately 
rated under Diagnostic Code 5261, for limitation of extension of 
the joint.  While limitation of flexion may also be considered, a 
compensable rating cannot here be assigned under applicable 
Diagnostic Code 5260 for limitation of flexion, because the 
veteran demonstrated flexion at recent VA examinations greater 
than 60 degrees, with 60 degrees of flexion warranting for a 
noncompensable rating under that code.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260 (1998).

Under the applicable Code for limitation of extension of the 
knee, where extension is limited to 10 degrees, a 10 percent 
rating is assigned; where limited to 15 degrees, a 20 percent 
rating is assigned; where limited to 20 degrees, a 30 percent 
rating is assigned; and where limited to 30 degrees, a 40 percent 
rating is assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Upon VA examinations, limitation of extension was to 0 degrees in 
March 1997, to 20 degrees in December 1997, and to 8 degrees in 
February 1999.  Hence upon the veteran's most recent VA 
examination, his right knee extension was not so limited as to 
warrant even a 20 percent rating under Diagnostic Code 5261.  
However, at that most recent examination in February 1999, the 
veteran was noted to have discomfort on motion; and impairment of 
prolong standing due to fatigability, pain, and slight 
incoordination.  The veteran also complained of continuous pain 
in the joint with exacerbating episodes of pain further limiting 
functioning.  

Objective findings supporting the veteran's claims of limited 
functional use of the joint due to pain and pain on use and ready 
fatigability limiting walking, standing, and flexing of the 
joint, include degenerative joint disease, osteopenia, 
chondrocalcinosis, and some atrophy of the quadriceps muscle.  
The veteran's complaints of pain and pain-related symptoms 
supported by objective pathology warrant the higher, 30 percent 
rating assigned for limitation of extension of the right knee, 
rather than the 10 percent that would otherwise be assignable for 
extension limited to 8 degrees, as observed at the February 1999 
VA examination for compensation purposes.  38 C.F.R. § 4.40, 
4.45, 4.71a, Diagnostic Code 5261; see Hatlestad.

However, even considering limitation of functional use due to 
such factors as pain, pain on use, ready fatigability, and 
incoordination, the Board finds that the preponderance of the 
evidence is against an increased schedular rating above the 30 
percent currently assigned for residuals of a right knee injury.  
38 C.F.R. § 4.40, 4.45, 4.71a, Diagnostic Code 5261; see 
Hatlestad.  

While the veteran has contended that his knee condition warrants 
an increased rating based on current symptomatology, the 
preponderance of the evidence shows that current symptomatology, 
as supported by objective findings, simply does not warrant a 
schedular rating above 30 percent.  See Hatlestad.  The severe 
limitation of functioning which may be equated with a 40 percent 
rating for limitation of extension to 30 degrees, is not shown in 
the medical evidence.  See 38 C.F.R. §§ 4.2, 4.3, 4.6, 4.40, 
4.45, 4.59, Part 4, Diagnostic Code 5261 (1998)

The preponderance of the evidence is against the claim, and, 
therefore, the benefit of the doubt doctrine does not apply. 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).


ORDER

Entitlement to an increased rating above the 30 percent currently 
assigned for residuals of a right knee injury is denied. 



		
BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

 

